Citation Nr: 0117971	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 1, 2000, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1943 to December 1945; he died in 
February 1997.  The appellant has been represented throughout 
her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of July 
2000, by the Buffalo, New York Regional Office (RO), which 
granted dependency and indemnity compensation (DIC) benefits, 
effective May 22, 2000.  A notice of disagreement with that 
determination was received in September 2000.  A statement of 
the case was issued in December 2000, and a substantive 
appeal was received in February 2001.  The appeal was 
received at the Board in March 2001.  

At her request, the appellant was initially scheduled to 
appear before a Member of the Board at a personal hearing in 
Washington, D.C. in August 2001.  By letter dated in June 
2001, the appellant' representative indicated that she would 
not be attending the Board hearing.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997, at the age of 77; 
the appellant is his surviving spouse.  

2.  In correspondence from the RO, dated in April 1997, the 
appellant was advised that she might be eligible for certain 
benefits as a result of the veteran's recent death; enclosed 
with the letter was a formal application for burial benefits 
(VA Form 21-530).  

4.  In May 1997, the appellant filed an Application for 
Burial Benefits (VA Form 21-530) with the RO.  At that time, 
she specifically checked the box indicating that she was 
claiming that the cause of the veteran's death was due to 
service; however, the VA did not forward to the appellant the 
appropriate form for application for DIC benefits.  

5.  There is no indication that the RO sent the appellant a 
formal claim form to apply for DIC.  

6.  On May 22, 2000, the RO received a formal claim for DIC 
benefits.  


CONCLUSION OF LAW

The criteria for an effective date of February 1, 1997, for 
the award of DIC benefits have been met.  38 U.S.C.A. 
§§ 5107, 5110(d)(1), 5111, 7722 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.150, 3.152, 3.155, 3.160, 3.400(c)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The evidence shows that the veteran died on February [redacted], 1997, 
at the age of 77.  The death certificate indicated that the 
cause of death was sudden cardiac arrhythmia due to 
cardiomyopathy; listed as other significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was renal failure, and metastatic cancer of 
the bladder.  

At the time of the veteran's death, service connection was in 
effect for end stage renal disease secondary to 
nephrolithiasis and chronic infection on hemodialysis, rated 
as 100 percent disabling; and pes planus and dermatitis of 
the hands and face, each evaluated as noncompensably 
disabling.  

By letter dated in April 1997, the RO informed the appellant 
of the benefits which may be payable because of the veteran's 
death.  The correspondence indicated that a VA Form 21-530 
(Application for Burial Benefits) was enclosed; the RO wrote 
that an "additional allowance may be payable if death 
resulted from a service-connected condition."  

On May 7, 1997, the RO received the appellant's completed 
application for burial benefits, VA Form 21-530.  On that 
application, the appellant specifically checked the box 
marked "yes," indicating that she was claiming that the 
veteran's death was due to service. 

By a June 1997 rating decision, the RO awarded service 
connection for the cause of the veteran's death and basic 
eligibility under Chapter 35 were granted; it was noted that 
an application for dependency and indemnity compensation (VA 
Form 21-534) was received on May 7, 1997.  The rating 
decision does not indicate the effective date of the award.  
There is no indication of record that the appellant was 
informed of that rating action.  

On May 22, 2000, the RO received from the appellant a VA Form 
21-534.  In a July 2000 letter, the RO informed the appellant 
that her claim for DIC benefits had been approved, with 
payments commencing on June 1, 2000, the first day of the 
month following receipt of her application.  See 38 U.S.C.A. 
§ 5111.  The appellant filed an appeal, arguing, as discussed 
above, that the effective date of the award of DIC benefits 
should have been the date of the veteran's death.  


II.  Legal analysis.

The appellant, who is the veteran's surviving spouse, 
contends that the effective date of the award of DIC benefits 
should be the date of the veteran's death.  The death 
certificate shows that the veteran died on February [redacted], 1997.  
Under the provisions of 38 U.S.C.A. § 5110(d)(1) and 38 
C.F.R. § 3.400(c)(2), the effective date for the award of 
service-connected death benefits will be the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise 
the date of receipt of the claim will be used.  

The regulations further provide that upon receipt of the 
notice of death of a veteran, it is mandated that the 
appropriate application form will be forwarded for execution 
by or on behalf of any dependent who has "apparent" 
entitlement to pension, compensation, or dependency and 
indemnity compensation.  38 C.F.R. § 3.150(b) (2000); see 
also 38 U.S.C.A. § 7722 (West 1991).  

The regulation which governs informal claims, 38 C.F.R. 
§ 3.155(a) (2000), provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See Quarles v. Derwinski, 3 
Vet. App. 129, 136 (1992); Crawford v. Brown, 5 Vet. App. 33, 
35 (1993); see also Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992) (the regulation does not require the claimant to 
identify specifically the benefit being sought, the correct 
query was whether any communication or action by the claimant 
evidenced a belief by the claimant that he or she was 
entitled to benefits).  

Payment of monetary benefits based on an original claim for 
DIC may not be made for any period prior to the first day of 
the calendar month following the month in which the award 
became effective.  38 C.F.R. § 3.31 (2000).  

At the outset, the Board notes that this case differs from 
Shields v. Brown, 8 Vet. App. 346 (1995).  In that case the 
United States Court of Appeals for Veterans Claims (Court) 
held that an application for burial benefits was not, in and 
of itself, an application for DIC benefits because the 
claimant had not indicated that she was claiming that the 
cause of death was service connected.  Here the appellant 
clearly indicated that she was claiming that the cause of 
death was service connected, and the RO's June 1997 rating 
decision makes clear that it took her May 1997 application as 
a claim for DIC.  Indeed it was the May 1997 application that 
triggered the RO's June 1997 decision granting service 
connection for the cause of death.

Although a formal application was not received within one 
year of the informal claim, the Court has held that the one-
year filing period for a formal claim does not begin to run 
where VA did not forward a formal application form once an 
informal claim is received.  Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992); see also Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992).  There is no indication in the claims 
folder that the RO forwarded a formal claim to the appellant, 
although a formal claim was received in May 2000.  Since 
there is no indication that the RO sent the form to the 
appellant prior to that date, the one year period was not 
tolled, and the date of the informal claim, May 7, 1997 is 
taken as the date of claim.

Since the appellant's claim was received within one year of 
the veteran's death, the appropriate effective date for the 
grant of DIC is the first day of the month in which the 
veteran's death occurred.  38 U.S.C.A. § 5110(d)(1).  The 
veteran died in February 1997, so the effective date of the 
DIC award should be February 1, 1997.


ORDER

An effective date of February 1, 1997, for the award of DIC 
benefits is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

